DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on January 4, 2022, has been entered. Claims 1-14, 16-19, 22-27, and 31-34 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. This claim limitation is “a coupling mechanism for coupling the lacrosse head spacer to [the/a] lacrosse head” in claims 1, 6, and 11. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is understood to be 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-19 and 31-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation “the top surface” in line 2. There is insufficient antecedent basis for this limitation in claim 11, from which claim 16 now depends. The examiner notes that this rejection could be overcome either by amending claim 16 to depend from claim 14, which provides antecedent basis for the top surface, or by replacing “the top surface” with --a top surface--. In addition, “a throat” in line 3 should read --the throat--, since the throat of the lacrosse head is previously introduced in claim 11, line 2. Claims 17 and 18 are rejected in view of their dependency from claim 16.
Claim 19 recites the limitation “the top surface” in line 2. There is insufficient antecedent basis for this limitation in claim 11, from which claim 19 now depends, and it is unclear which element’s top surface is referred to. The examiner notes that this rejection could be overcome either by amending claim 19 to depend from claim 14, which provides antecedent basis for the top surface, or by replacing “the top surface” with --a top surface of the lacrosse head spacer--. In addition, “a throat” in line 3 should read --the throat--, since the throat of the lacrosse head is previously introduced in claim 11, line 2.
Claim 31 recites the limitation “the top surface” in line 2. There is insufficient antecedent basis for this limitation in claim 1, from which claim 31 depends. The examiner notes that this rejection could be overcome either by amending claim 31 to depend from claim 5, which provides antecedent basis for the top surface, or by replacing “the top surface” with --a top surface--. In addition, “a throat” in line 3 should read --the throat--, since the throat of the lacrosse head is previously introduced in claim 1, line 2. Claims 32 and 33 are rejected in view of their dependency from claim 31.
Claim 34 recites the limitation “the top surface” in line 2. There is insufficient antecedent basis for this limitation in claim 1, from which claim 34 depends, and it is unclear which element’s top surface is referred to. The examiner notes that this rejection could be overcome either by amending claim 34 to depend from claim 5, which provides antecedent basis for the top surface, or by replacing “the top surface” with --a top surface of the lacrosse head spacer--. In addition, “a throat” in line 3 should read --the throat--, since the throat of the lacrosse head is previously introduced in claim 1, line 2.
Allowable Subject Matter
Claims 1-14 and 22-27 are allowed.
Claims 16-19 and 31-34 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Response to Arguments
Applicant's arguments filed January 4, 2022, have been fully considered. The examiner agrees that independent claims 1 and 11 are allowable in view of Applicant’s amendment of claims 1 and 11 to incorporate the allowable subject matter of claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 24, 2022/